Title: From George Washington to Elisha Sheldon, 3 December 1782
From: Washington, George
To: Sheldon, Elisha


                        
                            Dear Sir
                            Head Quarters Decr 3d 1782
                        
                        I find it expedient to countermand the Order I gave this Morng for the march of the Mounted Men of your Regt
                            & the State Troops of Connecticut & New York—You will therefore make no movement in consequence of that
                            Letter, and either suppress the Order to Col. Canfield, or countermand it, if it has been already communicated.
                        As I have an earnest desire that the Enterprize committed to Majr Tallmadge, may succeed in its utmost
                            latitude, I have to request that you will add to the Detachment which has been put under his Orders, 15 or 20 more
                            dismounted Dragoons (i.e. Dragoons whose Horses are unserviceable) and that you will give every other aid &
                            facility in your power, to the execution of the project. I am Dear Sir &c.

                    